Case 1:19-cr-00716-DLC Document 29 Filed 11/14/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

a ee eee ee ee el xX
: 19cr0716 {DLC}
UNITED STATES OF AMERICA,
ORDER
Ve

GEORGIOS NIKAS, a/k/a “George Nikas,”
And TELEMAQUEK LAVIDAS, :

Defendants. :
ae ee ee eee EE ee ee Ee ee en i a i ee x

 

DENISE COTE, District Judge:

The above-captioned matter is scheduled to proceed to trial
on January 6, 2020. Accordingly, it is hereby

ORDERED that any Trial Memorandum, Rule 404(b) motions and
motions in limine shall be filed by December 11, 2019;
opposition to any motions shall be filed by noon on December 16.
Counsel shall provide two courtesy copies to the Court when they
file these documents.

IT IS FURTHER ORDERED that any written Voir Dire requests
and Requests to Charge shall be filed by noon on December 11.
Two courtesy copies shall be delivered to Chambers on the same
day.

IT IS FURTHER ORDERED that the final pretrial conference is
scheduled for December 19 at 2 p.m. in Courtroom 18B, 500 Pearl

Street.

 

 

 
Case 1:19-cr-00716-DLC Document 29 Filed 11/14/19 Page 2 of 4

The Court's Individual Rules of Trial Practice in Criminal

Cases are enclosed.

Dated: New York, New York
November 14, 2019

fsa, Ui

DENISE COTE
United States District Judge
Case 1:19-cr-00716-DLC Document 29 Filed 11/14/19 Page 3 of 4

Revised: May 5, 2018

INDIVIDUAL RULES OF PRACTICE IN CRIMINAL CASES
DENISE COTE, UNITED STATES DISTRICT JUDGE

Chambers Courtroom 18B

United States District Court 500 Pearl Street
Southern District of New York Gloria Rojas

500 Pearl Street, Room 1910 Courtroom Deputy Clerk
New York, New York 10007 (212) 805-0097

(212) 805-0202

TRIAL PRACTICE IN CRIMINAL CASES

Any Voir Dire requests, Requests to Charge or Trial Memorandum, should be filed the
Thursday prior to trial. One courtesy copy should be delivered to Chambers that same
day.

Trials will generally be conducted Monday through Thursday from 9:00 a.m. to 5:00 p.m.
The Court will be available to meet with counsel from 9 a.m. to 9:30 a.m. Testimony
will begin at 9:30 a.m. A luncheon recess will run from 12:45 p.m. to 2 p.m. Jurors may
deliberate on Fridays.

Jurors will be selected by the struck panel method as described on the attachment.
Exhibits should be pre-marked.

At the start of the trial the Government should provide the Court with three copies of the
exhibit list, and one set of pre-marked documentary exhibits and Section 3500 material
assembled sequentially in a looseleaf binder, or in separate manila folders labelled with
the exhibit numbers and placed in a suitable container for ready reference.

Sidebars during jury trials are discouraged. Counsel are expected to anticipate any
problems that might require argument and to raise those issues with the Court in advance
of the time that the jury will be hearing the evidence.

If counsel intend to distribute copies of documentary exhibits to the jury, make a separate
copy for each juror.

Counsel should make certain that they have custody of all original exhibits. The Court
does not retain them and the Clerk is not responsible for them.
Case 1:19-cr-00716-DLC Document 29 Filed 11/14/19 Page 4 of 4

STRUCK PANEL JURY SELECTION

The Court will conduct a voir dire of the number of panelists computed by combining the
number of jurors to be selected and the number of peremptory challenges. In the ordinary case
with two alternate jurors, there will be a voir dire of 32 panelists. After the voir dire, we will
determine whether there are any challenges for cause. Each panelist removed for cause will be
replaced, so that there is a full panel before any peremptory challenges are exercised.

Next, peremptory challenges are exercised against the panelists who compose the
potential members of the regular jury, that is, against the first 28 panelists. Peremptory
challenges will be exercised simultaneously, with the Government and the defendant/defendants
each submitting a written list of the six and ten panelists, respectively, that they wish to excuse.
Any overlap among the lists of challenges will not result in parties receiving additional
challenges. The twelve jurors will be selected starting with the unchallenged juror with lowest
number. For example, if there was an overlap, the fifteen challenged panelists would be
excused and the first twelve of the remaining thirteen would be seated. The thirteenth juror, that
is, the unchallenged juror with the highest number, would also be excused.

Finally, peremptory challenges are exercised against the panelists who compose the
potential alternate jurors, that is, against panelists twenty-nine through thirty-two. Again,
peremptory challenges will be exercised simultaneously. In the event of an overlap in

challenges, the jurors will be selected from those with the lowest numbers.
